[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING RE: MOTION FOR MODIFICATION OF CHILD SUPPORT ORDER
The plaintiff through pleading dated May 5, 2000, has moved the court to modify a support order dated' December 13, 1999.
On August 7, 2000, a hearing was held on the motion. The parties presented evidence consisting of their own testimony and the introduction of numerous exhibits. The court has also been provided with the financial affidavits of the parties and a completed child support guideline worksheet. There are two minor children which are the subject of this motion.
The central issue presented for the court is whether the defendant is entitled to a deviation for shared physical custody. The credible evidence presented at the hearing demonstrates that the children are CT Page 10547 currently in the physical custody of the plaintiff. Therefore the defendant is not entitled to a deviation.
In accordance with the child support guidelines the defendant shall pay $236.00 child support on a weekly basis until further order of the court.
PETER EMMETT WIESE, J.